                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                   5:20-CR-00047-BO-1


UNITED STATES OF AMERICA                          )
                                                  )
                                                  )
              v.                                  )      MOTION TO WITHDRAW AS
                                                  )      COUNSEL OF RECORD
                                                  )
SAUL REYES-MENDOZA                                )



       NOW COMES the undersigned counsel, Nardine Mary Guirguis and respectfully

moves this Honorable Court for an Order allowing counsel to withdraw from further

representation of the Defendant in all matters pending before this Honorable Court. Mr.

Reyes-Mendoza has retained Attorney Mark A. Perry to represent him in this underlying

matter. Furthermore, a potential conflict of interest has arisen which undersigned counsel

can no longer act as attorney of record in the above referenced case.

       WHEREFORE, counsel respectfully requests this Honorable Court that she be

allowed to withdraw from further representation of Defendant, Saul Reyes-Mendoza, and

that she be released from further obligation to said Defendant.

       This the 10th day of March 2020.

                                           GUIRGUIS LAW, PA

                                           /s/ Nardine Mary Guirguis
                                           Nardine Mary Guirguis
                                           434 Fayetteville St., Ste. 2140
                                           Raleigh, North Carolina 27601
                                           Telephone: (919) 832-0500
                                           Nardine@guirguislaw.com


                                           Designation: Retained
                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served upon the Assistant Attorney

for the United States by electronic transmission as indicated below:

                            Sebastian Kielmanovich
                            Assistant United States Attorney
                            150 Fayetteville Street, Suite 2100
                            Raleigh, North Carolina 27601
                            Sebastian.kielmanovich@usdoj.gov


       This 10th day of March 2020.

                                          GUIRGUIS LAW, PA

                                          /s/ Nardine Mary Guirguis
                                          Nardine Mary Guirguis
